Citation Nr: 0325616	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a pain disorder, to 
include as secondary to service-connected lumbar spine 
disability.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his psychologist


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).  The Board remanded this matter to the RO in January 
1999 and November 2002 for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The record does not contain a competent diagnosis of PTSD 
related to a verified stressor.

4.  The medical evidence of record does not show that any 
current psychiatric disorder is related to the veteran's 
period of active service.

5.  The veteran's service-connected low back disability is 
not sufficiently disabling as to preclude securing or 
following substantially gainful employment.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated by active service, nor was it 
proximately due to a disability of service origin.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304 (2002).

2.  A pain disorder was not incurred in or aggravated by 
active service, nor was it proximately due to a disability of 
service origin.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), 3.303, 3.304 (2002).

3.  The requirements for a total disability evaluation based 
on individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 3.340, 3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the January 1995 and March 1996 rating decisions, 
the March 1996 and April 1996 Statements of the Case, and the 
May 1996, February 1997, March 1998, February 2000, July 
2002, and May 2003 Supplemental Statements of the Case.

In the rating decisions, Statements of the Case, and 
Supplemental Statements of the Case, the veteran was informed 
of the basis for the denial of his claims, of the type of 
evidence that he needed to submit to substantiate his claims, 
and of all regulations pertinent to his claims.  In addition, 
the RO specifically advised the veteran of the provisions of 
the VCAA in a January 2003 letter.  The veteran was informed 
of the evidence and information for which he was responsible, 
and of the evidence that would be obtained by VA.  Therefore, 
the Board finds that these various documents and letters 
provided to the veteran satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
considered the veteran's service medical records, VA clinical 
records, and private medical records.  The RO also afforded 
the veteran VA examinations, and the veteran appeared at a 
personal hearing before the RO.  The Board notes that it 
remanded this case on two prior occasions in order to further 
develop the veteran's claims.  The January 1999 Board remand, 
in pertinent part, instructed the RO to obtain the veteran's 
vocational rehabilitation folder and recent medical records, 
and to afford the veteran a psychiatric examination.  The RO 
obtained the relevant records; however, the veteran failed to 
respond to a request for additional information.  The veteran 
also failed to appear for VA examinations scheduled in August 
and October 1999.  He eventually appeared for an examination 
in February 2001.

The November 2002 Board remand, in pertinent part, instructed 
the RO to obtain the veteran's recent medical records and 
employment history, and to afford the veteran another 
psychiatric examination in order to clarify the nature and 
etiology of his disability.  The veteran again failed to 
respond with any additional information and he failed to 
appear for a VA examination scheduled in April 2003.  
Accordingly, the Board finds that the RO has fulfilled its 
duty to assist the veteran and that no further action is 
necessary to comply with the VCAA.

I.	Service Connection

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).  In addition, if certain diseases, such as psychoses, 
become manifest to a compensable degree within one year after 
the veteran's military service ended, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2002).  
In addition, when aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

With regard to PTSD, however, VA regulations reflect that 
symptoms attributable to PTSD are often not manifested in 
service.  Accordingly, service connection for PTSD requires 
current medical evidence establishing a diagnosis of the 
condition, presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor; credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Zarycki v. Brown, 6 Vet. App. 91, 97-98 
(1993).  If it is determined through military citations or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be established as conclusive evidence as to 
their actual occurrence.  No further development or 
corroborative evidence will be necessary if the veteran's 
testimony is found to be satisfactory.  Such testimony must 
be credible and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f).  

In the present case, the veteran's DD 214 shows that his 
military occupational specialty was heavy anti-armor weapons 
infantryman; however he received no decorations or awards 
indicative of combat involvement.  In addition, the record 
contains no objective evidence, and the veteran does not 
allege, that he served in combat.  Therefore, the veteran's 
lay testimony alone is insufficient to establish the 
occurrence of the alleged stressor.  The record must include 
some corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the alleged stressor.  Such corroborating evidence cannot 
consist solely of after-the-fact medical nexus evidence.  See 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

The veteran claims that he has PTSD due to a tank accident 
during active duty.  The tank drove into a ditch and that he 
was struck by the hatch.  He believes that he would have died 
if he had been thrown from the tank.  The veteran also 
contends that he has PTSD due to verbal abuse by his Platoon 
Sergeant.  The service medical records confirm that a 
gunner's hatch was accidentally closed on the veteran's back 
in March 1989.  He was assessed with contusions.  Prior to 
that time, in June 1988, the veteran was hospitalized with a 
diagnosis of conversion reaction.  The Medical Evaluation 
Board of April 1991 noted the veteran's mental status to be 
essentially within normal limits.

The veteran also claims that he has depression as secondary 
to his service-connected chronic lumbosacral strain with 
radiculopathy to the right lower extremity.  The veteran was 
granted service connection for this disability and assigned a 
40 percent disability evaluation effective from September 
1991.  The Board confirmed this disability evaluation in a 
January 1999 decision.

VA clinical records show that the veteran received treatment 
for alcohol dependence from October 1992 through February 
1995.  At a November 1994 psychological evaluation, the 
veteran discussed no stressful incidents from active service.  
He continued to use alcohol and complained of his low back 
disability.  He was diagnosed with alcohol dependence, pain 
disorder associated with both psychological and medical 
conditions, and dysthymia.

At an intake summary in October 1995, the veteran appeared 
depressed and he reported some nightmares of the tank 
accident in service.  He was assessed with anxiety and 
depression due to marital problems and alcohol abuse.  The 
veteran was hospitalized in November 1995 with diagnoses of 
dysthymia, substance abuse, and severe personality disorder.  
It was noted that alcohol abuse was his major pathology.  The 
veteran was followed through January 1996 and also assessed 
with rule out PTSD, rule out personality disorder, and rule 
out depression.  

The veteran was admitted to River Park Hospital from November 
to December 1995.  At that time, the veteran reported 
problems with depression and anger since his accident in 
service.  Upon admission, the veteran was diagnosed with 
major depression, anxiety disorder, and alcohol dependence.  
During the hospitalization, the veteran was diagnosed with 
PTSD based upon the criteria that he had experienced a 
serious injury in a tank accident in 1988 and experienced 
fear at that time.  He now reexperienced the event through 
recurrent thoughts and nightmares and had symptoms of 
irritability and anger.  Upon discharge, the veteran was 
diagnosed with major depression, generalized anxiety 
disorder, PTSD, and alcohol dependence.  

A private psychological assessment performed by University 
Psychiatric Associates in January 1996 found that the 
veteran's four diagnoses rendered by River Park Hospital 
impaired his occupational functioning and interpersonal 
relations.  In December 1996, the psychologist wrote that the 
veteran reported that he had sustained an injury in 1988 and 
that he thereafter could not perform his military duties.  
Consequently, his Platoon Sergeant and other servicemen 
harassed him.  He now had symptoms such as anger, 
irritability, insomnia, nightmares, and flashbacks that were 
characteristic of PTSD.  

At a VA neuropsychology assessment performed in June 1996, 
the veteran was assessed with major depression without 
psychotic features and rule out PTSD.  A neuropsychology 
consultation performed the following month found that the 
veteran was acutely depressed and had generalized cognitive 
impairment.  The veteran's functioning was determined to be 
impaired by current affective disturbances, cognitive 
disorder, and alcohol abuse.  In an October 1996 letter, the 
veteran's counseling psychologist wrote that the veteran had 
participated in vocational rehabilitation since April 1993.  
He had been unsuccessful at all work attempts.  This opinion 
was verified by the information contained in the veteran's 
vocational rehabilitation file.

At his personal hearing before the RO in October 1996, the 
veteran testified that he had PTSD due to his tank accident 
in service and that he had depression secondary to his 
service-connected low back disability.  He described the tank 
accident and the subsequent verbal abuse by his Platoon 
Sergeant.  He reported that he had received psychiatric 
treatment one time while in service while hospitalized for 
his back.  He claimed that he self-medicated after service by 
drinking.  He first sought psychiatric treatment in 1994 or 
1995.  He received no current medication or treatment because 
he could not afford it.  He claimed that he had flashbacks on 
a constant basis and nightmares about the tank accident and 
the Platoon Sergeant.  He also reported social isolation and 
difficulty with anger control.  He had not worked for a few 
years due to problems with authority figures and back pain.  
His back disability caused depression because he could not 
work or participate in family activities.  

The veteran's former psychologist testified that she had 
treated him from November 1995 to July 1996.  She had 
provided psychotherapy and marital therapy.  She believed 
that the veteran had PTSD but acknowledged that she had no 
direct knowledge of the tank accident.  She believed that the 
tank accident and the harassment by the Platoon Sergeant, 
although not life threatening, were sufficiently 
traumatizing.  She stated that the veteran's depression 
"could be" due to his back disability.  She believed that 
the veteran was unemployable.  

At a psychiatric evaluation performed at Shawnee Medical 
Center in March 1997, the veteran provided essentially the 
same history of symptoms and description of the tank 
accident.  He was diagnosed with mood disorder, intermittent 
explosive disorder, alcohol dependence in remission, and rule 
out PTSD.  At a follow-up, the veteran was given the same 
diagnoses as well as pain disorder associated with both 
psychological and medical conditions, and possible PTSD.

At a February 2001 VA examination, the examiner reviewed the 
veteran's medical records in detail.  The veteran provided a 
history of his stressors in service and of his current 
symptoms.  The examiner diagnosed him with mood disorder, 
anxiety disorder, intermittent explosive disorder, and 
personality disorder.  She did not diagnose PTSD and she did 
not associate the veteran's psychiatric problems with his low 
back disability.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for PTSD or other acquired psychiatric disorder.  As to the 
PTSD, the Board finds that the record does not contain a 
competent medical diagnosis of PTSD related to an in-service 
stressor.  The first diagnosis of PTSD was rendered by River 
Park Hospital in December 1995 and the psychologist from 
University Psychiatric Associates also relied upon this 
diagnosis.  This diagnosis of PTSD was based upon the 
veteran's history that he sustained a serious tank accident 
in service.  

However, the service medical records fail to confirm the 
veteran's history in that the records document treatment only 
for contusions and contain no indication of further 
complaints or treatment related to the tank accident.  The 
private treatment providers apparently believed that the 
veteran's service-connected back disability was due to the 
tank accident.  However, the veteran's low back disability is 
due to recurrent strains that occurred prior to the tank 
accident.  In short, there is no showing that the PTSD 
diagnoses of record were rendered in compliance with the DSM-
IV or that they were based upon verified stressors.  In this 
respect, the diagnoses are inadequate.  See Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

Finally, the Board observes that the veteran has a 
significant history of alcohol abuse and various psychiatric 
and personality disorders.  No VA medical professional has 
diagnosed the veteran with PTSD and the recent VA examiner 
also did not diagnose PTSD.  Accordingly, service connection 
for PTSD is denied.

As to an acquired psychiatric disorder, the Board finds that 
the preponderance of the evidence is against service 
connection for depression as secondary to the veteran's low 
back disability.  The record contains no competent medical 
evidence in support of this contention.  The veteran's 
psychologist merely speculated that such a relationship was 
possible.  In addition, the record contains no medical 
evidence linking any current psychiatric disorder to the 
veteran's episode of conversion disorder in service or 
otherwise to his period of active service.  The Board notes 
that the veteran failed to appear for the most recent VA 
examination which may have clarified his psychiatric status.  
When entitlement or continued entitlement to a benefit, such 
as service connection, cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination or reexamination, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a) & (b) 
(2002).  Accordingly, service connection for an acquired 
psychiatric disorder is denied.

The veteran has also claimed entitlement to service 
connection for a pain disorder.  In the evidence discussed 
above, the veteran was diagnosed on occasion with pain 
disorder associated with both psychological and medical 
conditions.  As the Board has determined that the veteran's 
psychiatric disabilities are not related to service, service 
connection for a pain disorder associated with psychological 
conditions may not be granted.  Further, the record contains 
no medical evidence of a pain disorder that is due 
specifically to the veteran's low back disability and that is 
separate and distinct from that disability.  The veteran's 
current rating for his low back disability contemplates and 
includes pain.  The Board further observes that the VA 
orthopedic examinations performed in January 1996 and March 
1997 found that the veteran had multiple somatic complaints 
but that he failed to give effort on the physical 
examination.  The examiners questioned the veracity of the 
veteran's range of motion and degree of symptomatology.  
Therefore, the Board concludes that a preponderance of the 
evidence is against service connection for a pain disorder.



II.	TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2002).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The veteran's only service-connected disability is chronic 
lumbosacral strain with radiculopathy to the right lower 
extremity, rated at 40 percent.  As such, the veteran does 
not meet the basic criteria for consideration for entitlement 
to TDIU on a schedular basis under 38 C.F.R. § 4.16(a) 
(2002).  The question thus becomes whether the veteran's 
service-connected disability, in and of itself, is so 
exceptional as to render him unable to secure and follow a 
substantially gainful occupation, and, therefore, to warrant 
the grant of TDIU on an extraschedular basis.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002).

In the veteran's application for TDIU submitted in November 
1996, he indicated that he became too disabled to work full-
time in September 1991, and that he had last worked in 1994 
or 1995.  He reported that his low back and mental health 
disabilities prevented him from working.  In a report from 
Goodwill Industries received in April 1996, it stated that 
the veteran had significant problems during February 1996 
with work attendance and performance.  It was recommended 
that he be relieved from working until he could resolve his 
medical and psychological problems.  

Based upon the evidence described above, the Board finds that 
the preponderance of the evidence is against an award of 
TDIU.  A review of the evidence of record, including the 
veteran's testimony, shows that he is prohibited from working 
largely due to his nonservice-connected psychiatric and 
cognitive disabilities.  The record contains no evidence that 
the veteran's low back disability has rendered the veteran 
unemployable or caused marked interference with employment.  
Accordingly, entitlement to TDIU is denied.




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

Service connection for a pain disorder is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 

